Case 2:Ol-cV-06049-I\/|SG Documen_t 155 Filed 02/06/19 Page 1 of 5

DISTRICT ATI'ORNEY’S OFF|CE
THREE sou'rH PENN souARE
PH|LADELPH\A. PENNS\'LVANIA 1910?~3499
(215) 636-8000

 

LAWRENCE S. KRASNER
D|STR|CT A`l'I`ORNEY

February 6, 2018

Honorab|e Nlitche|| S. Go|dberg
United States District Court Judge
United States District Court, Eastern District of Pennsy|vania

U.S. Courthouse
601 Nlarket Street, Room 7614
Phi|ade|phia, P/-\ 19106-1741
RE: Robert Wharton v. Dona|d T. Vauqhn, Civi| Action No. 01~6049
Dear Judge Go|dberg:

Enc|osed please find a copy of respondent’s Notice of Concession of Pena|ty

Phase Re|ief, which has been filed With the Court.

Respectfu||y Submitted,

Max C. Kaufrnan
Supervisor, Fecleral Litigation Unit

Enc|osure

cc: VictorAbreu, Esquire
Ciaudia VanVVyk, Esquire

Case 2:01-cv-06049-I\/|SG Document 155 Filed 02/06/19 Page 2 of 5

lN THE UN|TED STATES DISTRECT COURT
FOR THE EASTERN DESTR¥CT OF PENNSYLVANIA

ROBERT WHARTON, : CthL ACTION
Petitioner
v.
DONALD T. VAUGHN, : NO. 04~6049
Respondent

NOTiC§ OF CONCESS|ON OF PENALTY PHASE REL|EF

t. Petitioner is a Pennsy|vania state prisoner who was convicted of two
counts of first-degree murder in 1985 and received two sentences

2. in 2003, petitioner filed a petition for a Wrtt of habeas corpus in federai 7
court.

3. in 2012, this Court denied the habeas petition The Court granted a
certificate of appealability (COA) orr two ctaims: that counsel Was ineffective at the
suppression hearing and at trial for not presenting evidence supporting the
involuntariness of his confession and that petitioner’s rights under the Confroritation
Clause Were violated

4. The Third Circuit Court of Appea|s subsequently expanded the COA to
include another ineffectiveness claim: that counse! Was ineffective for not investigating
petitioner’s adjustment to prison or presenting evidence of that adjustment at the
second penalty hearing

5. On January 11, 2018, the Third Circuit Court affirmed in part and denied in

part this Court’s denial of petitioner's habeas petition The Third Circuit affirmed the

Case 2:01-cv-06049-I\/|SG Document 155 Filed 02/06/19 Page 3 of 5

denial of relief on the two guilt-phase claims, vacated the denial of the sentencing c|alm,
and remanded to this Court for an evidentiary hearing on that surviving claim.

6. On December 3, 2018, the United States Supreme Court denied
petitioners petition for a writ of certiorari.

7. On January 4, 2019, petitioner filed in this Court a pro se motion for the

appointment of new counsei.

B. On .ianuary 9, 2019, this Court scheduled a status conference for
February 14, 2019.

9. F-“o|lowing review of this case by the Capital Case Review Committee of
the Phi|ade|phia District Attorney's Office, communication with the victims’ fami|y, and
notice to petitioner’s counsell respondent hereby reports to the Court that it concedes
relief on petitioner’s remaining claim of ineffective assistance at the second penaity
hearing, and does not contest the grant of a conditional writ of habeas corpus with
respect to petitioner’s death sentences

10. ln addition, respondent agrees that, following the grant of a conditional writ -
as to petitioner’s death sentences, it will not seek new death sentences in state court

1 i. Because ali of petitioner’s other ciairns have been fu|iy and finain |itigated,
the grant of sentencing relief on petitioner’s penalty phase ineffectiveness ciaim in
accordance with respondents concession would end the litigation of this case in federal
court Thus, the grant of penalty phase relief woqu render moot petitioner’s motion for

new counsei. and eiiminate the need for the scheduled status conference or other

proceedings in this Court.

l\.)

Case 2:01-cv-06049-I\/|SG Document 155 Filed 02/06/19 Page 4 of 5

Respectful|y submitted,

/Z._»`>(/,{;A_

i\/iax C. Kaufman

Supervisor, Federai Litigation Unlt
Phi|adeiphia District Attorney’s Office
Three South Penn Square
Phi|adeiphia, PA 19107

(215) 686-5747

Case 2:01-cv-06049-I\/|SG Document 155 Filed 02/06/19 Page 5 of 5

lN THE UN!TED STATES DlSTR|CT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANEA

ROBERT WHARTON, : ClV!l., ACT|ON
Petitior\er
v.
DONALD T. VAUGl-{N, : NG. 01~6049
Respondent
CERTiFlCATE OF SERV|C§

 

i, |V|AX C. KAUF|V|AN, hereby certify that on February 6, 2019, a copy of

the foregoing pieading was served by placing same, first-class postage prepaid -

in the United States mail addressed to:

Shawn No|an, Esquire

VictorAbreu, Esquire

Ciaudia Van\Nyi<, Esquire

Defender Association of Phi!adeiphia
Federa| Court Division

The Curtis Center, Suite 545 West
independence Square West
Phi|ade|phia, l-"A 19106

(215) 928-0520

/Z/;</" {’f“/(w\

i\/lax C. Kaufrnan

Supervisor, Federai Litigation Unit
Phi|adeiphia District Attorney’s Office
Three South Penn Square
l:’hi|acie|phiar PA 19107

(215) 686-5747

